Citation Nr: 1605260	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  10-18 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a heart disability, to include coronary artery disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The appellant was a member of the Army National Guard for periods from May 1982 to May 1992 and from July 1995 to September 2004, including active duty for training (ACDUTRA) from August 1982 to December 1982, as well as various other periods of inactive duty for training (INACDUTRA). 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board most recently remanded the issue on appeal for additional development in July 2014. The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

As part of his May 2010 substantive appeal the Veteran requested a hearing before a Veterans Law Judge. In October 2012 correspondence the Veteran's representative subsequently stated that the Veteran was withdrawing his request. The hearing request is therefore considered withdrawn. 38 C.F.R. § 20.704(e).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty." 38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2015).

ACDUTRA is defined, in part, as "full-time duty under sections 316, 502, 503, 504, or 505 of title 32 U.S. Code or the prior corresponding provisions of law." 38 U.S.C.A. § 101(22) (West 2014); 38 C.F.R. § 3.6(c) (2015). The term inactive duty for training (INACDUTRA) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 U.S. Code or the prior corresponding provisions of law. 38 U.S.C.A. § 101(23) (West 2014); 38 C.F.R. § 3.6(d)  (2015). Thus, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or for an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6 , 3.303, 3.304.

In this case, the appellant has one verified period of ACDUTRA from August 1982 to December 1982. Further, personnel records associated with the claims file reflect the appellant's retirement point totals through approximately 1992, which reflect his periods of ACDUTRA and INACDUTRA through that year. However, treatment records associated with the claims file clearly reflect that the appellant had additional National Guard service after 1992, including a June 1995 medical examination and report of medical history which noted that they were for the purpose of enlistment in the National Guard. Further administrative and medical records also show that the appellant was medically retired from the National Guard in April 2004. Thus, the medical evidence indicates further National Guard service from approximately June 1995 to April 2004. As such, attempts must be made to verify any periods of ACDUTRA or INACDUTRA during this period of National Guard service, in order to determine whether the medical evidence shows that the appellant sustained a disease or injury during a period of ACDUTRA or INACDUTRA.

Accordingly, the case is REMANDED for the following action:

1. Make all necessary service department inquiries to ascertain the dates of any periods of ACDUTRA or INACDUTRA, particularly those occurring during the appellants second period of National Guard service from June 1995 to September 2004. All actions taken to verify such periods should be documented. 

2. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the appellant, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The appellant and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

